Order entered May 8, 2013




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-00280-CR

                               MICHAEL BLOOM, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                 On Appeal from the County Criminal Court of Appeals No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. MC-R-0019-D

                                          ORDER
          This appeal comes to the Court following an appeal from the Richardson Municipal

Court of Record to the Dallas County Criminal Court of Appeals No. 1. The briefs before the

County Criminal Court of Appeals No. 1 are to be the briefs before this Court. See TEX. GOV’T

CODE ANN. § 30.00027(b)(1) (West Supp. 2012). Accordingly, we STRIKE the appellant’s

brief filed on May 6, 2013.

          We DIRECT the Clerk to set the case at issue. The appeal will be submitted in due

course.




                                                    /s/   DAVID EVANS
                                                          JUSTICE